            Case 20-40215-JMM                          Doc 5         Filed 03/12/20 Entered 03/12/20 16:13:46                       Desc Main
                                                                     Document     Page 1 of 2
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Idaho
             Dylan Joel Aufderheide
 In re       Destiny Marie Aufderheide                                                                        Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,989.00
             Prior to the filing of this statement I have received                                        $                      100.00
             Balance Due                                                                                  $                     1,889.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Adversary Proceedings
               Appeals
               Conversions to other chapter(s)
               Reopening a case
               Motions to reinstate case
               State court matters
               Amendments of bankruptcy documents


                  Additional services will be charged at the hourly rate of $250.00 per hour.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-40215-JMM                           Doc 5         Filed 03/12/20 Entered 03/12/20 16:13:46                 Desc Main
                                                                     Document     Page 2 of 2
             Dylan Joel Aufderheide
 In re       Destiny Marie Aufderheide                                                               Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 10, 2020                                                             /s/ John O. Avery
     Date                                                                       John O. Avery
                                                                                Signature of Attorney
                                                                                Avery Law
                                                                                770 S Woodruff Ave
                                                                                Idaho Falls, ID 83401
                                                                                208-524-3020 Fax: 208-524-2051
                                                                                averybklaw@gmail.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
